Exhibit 10.2

EXECUTION COPY

 

 

PLEDGE AND SECURITY AGREEMENT

made by

J. RAY MCDERMOTT, S.A.

and

MCDERMOTT INTERNATIONAL, INC.

and certain of their Subsidiaries

in favor of

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent and Collateral Agent

Dated May 3, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   DEFINED TERMS    1

1.1.

   Definitions    1

1.2.

   Other Definitional Provisions    7

SECTION 2.

   GUARANTEE    8

2.1.

   Guarantee    8

2.2.

   Rights of Reimbursement, Contribution and Subrogation    9

2.3.

   Amendments, etc. with respect to the Borrower’s Obligations    11

2.4.

   Guarantee Absolute and Unconditional    11

2.5.

   Reinstatement    12

2.6.

   Payments    12

SECTION 3.

   GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL    12

SECTION 4.

   REPRESENTATIONS AND WARRANTIES    14

4.1.

   Representations in Credit Agreement    14

4.2.

   Title; No Other Liens    14

4.3.

   Perfected First Priority Liens    14

4.4.

   Name; Jurisdiction of Organization, etc    15

4.5.

   Inventory    15

4.6.

   Farm Products    15

4.7.

   Investment Property    15

4.8.

   Receivables    16

4.9.

   Intellectual Property    17

4.10.

   UCC Letters of Credit and UCC Letter of Credit Rights    18

4.11.

   Commercial Tort Claims    19

4.12.

   Contracts    19

SECTION 5.

   COVENANTS    19

5.1.

   Covenants in Credit Agreement    19

5.2.

   Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property    19

5.3.

   Maintenance of Insurance    21

5.4.

   Payment of Obligations    21

5.5.

   Maintenance of Perfected Security Interest; Further Documentation    21

5.6.

   Changes in Locations, Name, Jurisdiction of Incorporation, etc    22

5.7.

   Notices    22

5.8.

   Investment Property    22

5.9.

   Receivables    24

5.10.

   Intellectual Property    24

5.11.

   Contracts    27

5.12.

   Commercial Tort Claims    27

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 6.

   REMEDIAL PROVISIONS    27

6.1.

   Certain Matters Relating to Receivables    27

6.2.

   Communications with Obligors; Grantors Remain Liable    28

6.3.

   Pledged Securities    29

6.4.

   Proceeds to be Turned Over To Collateral Agent    30

6.5.

   Application of Proceeds    30

6.6.

   Code and Other Remedies    30

6.7.

   Private Sales, etc    32

6.8.

   Deficiency    33

SECTION 7.

   THE Collateral AGENT    33

7.1.

   Collateral Agent’s Appointment as Attorney-in-Fact, etc    33

7.2.

   Duty of Collateral Agent    35

7.3.

   Execution of Financing Statements    35

7.4.

   Authority of Collateral Agent    36

7.5.

   Appointment of Co-Collateral Agents    36

SECTION 8.

   MISCELLANEOUS    36

8.1.

   Amendments in Writing    36

8.2.

   Notices    36

8.3.

   No Waiver by Course of Conduct; Cumulative Remedies    36

8.4.

   Enforcement Expenses; Indemnification    37

8.5.

   Successors and Assigns    37

8.6.

   Set-Off    37

8.7.

   Counterparts    38

8.8.

   Severability    38

8.9.

   Section Headings    38

8.10.

   Integration    38

8.11.

   APPLICABLE LAW    38

8.12.

   Submission to Jurisdiction; Waivers    38

8.13.

   Acknowledgments    39

8.14.

   Additional Grantors    39

8.15.

   Releases    40

8.16.

   WAIVER OF JURY TRIAL    41

8.17.

   Assumption of New Borrower    41

 

SCHEDULE 4.3 — PERFECTED FIRST PRIORITY LIENS SCHEDULE 4.4 — NAME; JURISDICTION
OF ORGANIZATION, ETC SCHEDULE 4.5 — INVENTORY SCHEDULE 4.7 — INVESTMENT PROPERTY

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULE 4.9 — INTELLECTUAL PROPERTY SCHEDULE 4.11 — COMMERCIAL TORT CLAIMS
SCHEDULE 4.12 — EXCLUDED PLEDGED COLLATERAL SCHEDULE 8.2 — NOTICES EXHIBIT A —
ACKNOWLEDGEMENT AND CONSENT EXHIBIT B — FORM OF INTELLECTUAL PROPERTY SECURITY
AGREEMENT

 

-iii-



--------------------------------------------------------------------------------

This Pledge and Security Agreement dated as of May 3, 2010 is made by each of
the signatories hereto (together with any other grantor that may become a party
hereto as provided herein, the “Grantors”), in favor of Crédit Agricole
Corporate and Investment Bank (“CA CIB”), as administrative agent (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors in such capacity, the “Collateral Agent”) for (i) the Lenders and the
Issuers from time to time parties to the Credit Agreement, dated May 3, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among J. Ray McDermott, S.A., a Panamanian corporation (the
“Initial Borrower”), McDermott International, Inc., a Panamanian corporation
(the “New Borrower”), the Administrative Agent, the Collateral Agent, the
Lenders and the Issuers from time to time parties thereto, and (ii) the other
Secured Parties.

Each Grantor hereby agrees with the Administrative Agent and Collateral Agent,
for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS.

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement, and the
following terms are used herein as defined in the New York UCC (and if defined
in more than one Article of the New York UCC, such terms have the meanings given
in Article 9 thereof): Accounts, Account Debtor, As-Extracted Collateral,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Commodity Intermediary, Documents, Deposit Account,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 5.10(i).

“Agreement” means this Pledge and Security Agreement.

“Collateral” has the meaning assigned to such term in Section 3.

“Collateral Account” means any collateral account established by the Collateral
Agent as provided in Sections 6.1 or 6.4.

“Collateral Account Funds” means, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with



--------------------------------------------------------------------------------

funds from, any Collateral Account and all certificates and instruments from
time to time representing or evidencing such investments; all Money, notes,
certificates of deposit, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by the Collateral Agent for or on
behalf of any Grantor in substitution for, or in addition to, any or all of the
Collateral; and all interest, dividends, cash, instruments and other property
from time to time received in, receivable or otherwise distributed to the
Collateral Account in respect of or in exchange for any or all of the items
constituting Collateral.

“Collateral Agent” has the meaning assigned to such term in the preamble to this
Agreement.

“Contracts” means all contracts and agreements between any Grantor and any other
Person (in each case, whether written or oral, or third party or intercompany)
as the same may be amended, assigned, extended, restated, supplemented, replaced
or otherwise modified from time to time including (i) all rights of any Grantor
to receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of any Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all rights of any
Grantor to damages arising thereunder and (iv) all rights of any Grantor to
terminate and to perform and compel performance of, such Contracts and to
exercise all remedies thereunder.

“Copyright Licenses” means any agreement, whether written or oral, naming any
Grantor as licensor or licensee (including those listed in Schedule 4.9 (as such
schedule may be amended or supplemented from time to time)), granting any right
in, to or under any Copyright, including the grant of rights to publicly
perform, display, copy, prepare derivative works or distribute under any
Copyright. This term shall exclude implied licenses and any rights obtained or
granted under a copyright pursuant to the doctrines of first sale or estoppel.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 4.9 (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, and all mask
works (as defined in 17 USC 901), (ii) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue for past, present and
future infringements of any of the foregoing, (iii) all proceeds of the
foregoing, including license, royalties, income, payments, claims, damages, and
proceeds of suit and (iv) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Credit Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Excluded Assets” means: (i) any lease, license, contract, property right
(including, without limitation, interests in Inventory) or agreement to which
any Grantor is a party or any of its rights or interests thereunder if and only
for so long as the grant of a security interest hereunder shall constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement (other than to the extent that any such
term would

 

-2-



--------------------------------------------------------------------------------

be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other applicable law or principles of
equity); provided, however, that such security interest shall attach immediately
to any portion of such lease, license, contract, property rights or agreement
that does not result in any of the consequences specified above; (ii) all
Security Entitlements, Securities Accounts, Deposit Accounts and Financial
Assets to which any Grantor has any right, title or interest, except for
Proceeds of the Collateral, the Collateral Account and all Collateral Account
Funds; (iii) all Equipment to which any Grantor has any right, title or
interest; (iv) all Performance Guarantee Collateral; and (v) all Stock and Stock
Equivalents of each Unrestricted Subsidiary.

“Grantors” has the meaning assigned to such term in the preamble to this
Agreement, except that before the effective time of the Spin the term “Grantor”
shall not include the New Borrower.

“Guarantors” means the collective reference to each Grantor herein other than
(i) the New Borrower and (ii) before the effective time of the Spin, the Initial
Borrower.

“Initial Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent is the loss payee thereof).

“Intellectual Property” means the collective reference to all intellectual
property rights whether arising under United States, multinational or foreign
laws or otherwise, including the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses.

“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement in substantially the form of Exhibit B or such other form as
may be approved by the Collateral Agent and the applicable Grantor.

“Intercompany Note” means any promissory note evidencing Indebtedness permitted
to be incurred pursuant to Section 8.1(f) (Indebtedness) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC,
including all Certificated Securities and Uncertificated Securities, all
Commodity Contracts and all Commodity Accounts and (ii) whether or not otherwise
constituting “investment property,” all Pledged Notes, all Pledged Equity
Interests and all Pledged Commodity Contracts.

“Licensed Intellectual Property” has the meaning assigned to such term in
Section 4.9(a).

“Material Contract” means any Contract the termination of which could reasonably
be expected to have a Material Adverse Effect.

“Material Intellectual Property” has the meaning assigned to such term in
Section 4.9(b).

 

-3-



--------------------------------------------------------------------------------

“New Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Owned Intellectual Property” has the meaning assigned to such term in
Section 4.9(a).

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to make, use, import, offer for
sale, or sell any invention covered in whole or in part by a Patent, including
any of the foregoing listed in Schedule 4.9 (as such schedule may be amended or
supplemented from time to time). This term shall exclude implied licenses and
any rights obtained or granted under a patent pursuant to the doctrines of
exhaustion or estoppel.

“Patents” means (i) all United States patents, patents issued by any other
country, union of countries or any political subdivision of any of the
foregoing, and all reissues and extensions thereof, including any of the
foregoing listed in Schedule 4.9 (as such schedule may be amended or
supplemented from time to time), (ii) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
4.9 (as such schedule may be amended or supplemented from time to time),
(iii) all rights to, and to obtain, any reissues or extensions of the foregoing
and (iv) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Pledged Alternative Equity Interests” means all interests of any Grantor in
participation or other interests in any equity or profits of any business entity
and the certificates, if any, representing such interests and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
any other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Alternative Equity Interests shall not include any Pledged
Stock, Pledged Partnership Interests, Pledged LLC Interests or Pledged Trust
Interests.

“Pledged Commodity Contracts” means all commodity contracts listed on
Schedule 4.7 (as such schedule may be amended from time to time) and all other
commodity contracts to which any Grantor is party from time to time.

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

“Pledged LLC Interests” means all interests of any Grantor now owned or
hereafter acquired in any limited liability company, including all limited
liability company interests listed on Schedule 4.7 hereto under the heading
“Pledged LLC Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options,

 

-4-



--------------------------------------------------------------------------------

instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such limited liability company interests and any other warrant,
right or option to acquire any of the foregoing.

“Pledged Notes” means all promissory notes now owned or hereafter acquired by
any Grantor, including those listed on Schedule 4.7 (as such schedule may be
amended or supplemented from time to time) and all Intercompany Notes at any
time issued to or held by any Grantor (other than (i) promissory notes in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and (ii) promissory notes constituting Cash
Equivalents that are held by any Grantor).

“Pledged Partnership Interests” means all interests of any Grantor now owned or
hereafter acquired in any general partnership, limited partnership, limited
liability partnership or other partnership, including all partnership interests
listed on Schedule 4.7 hereto under the heading “Pledged Partnership Interests”
(as such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing.

“Pledged Securities” means the collective reference to the Pledged Notes and the
Pledged Equity Interests.

“Pledged Stock” means all shares of capital stock now owned or hereafter
acquired by any Grantor, including all shares of capital stock listed on
Schedule 4.7 hereto under the heading “Pledged Stock” (as such schedule may be
amended or supplemented from time to time), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing.

“Pledged Trust Interests” means all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust, including all
trust interests listed on Schedule 4.7 hereto under the heading “Pledged Trust
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such trust interests and any interest
of such Grantor on the books and records of such trust or on the books and
records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing.

 

-5-



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include all dividends or other
income from the Investment Property, collections thereon or distributions or
payments with respect thereto.

“Receivable” means all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Securities Act” means the Securities Act of 1933, as amended.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 4.9 (as such schedule may
be amended or supplemented from time to time). This term shall exclude implied
licenses and any rights obtained or granted under a trademark pursuant to the
doctrines of first sale or estoppel.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, designs and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 4.9 (as such schedule may be amended or
supplemented from time to time), (ii) the right to, and to obtain, all renewals
thereof, (iii) the goodwill of the business symbolized by the foregoing and
(iv) the right to sue for past, present and future infringements or dilution of
any of the foregoing or for any injury to goodwill, and all proceeds of the
foregoing, including royalties, income, payments, claims, damages and proceeds
of suit.

“Trade Secret License” means any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trade
Secret, including any of the foregoing listed in Schedule 4.9 (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a trade secret
pursuant to the doctrine of estoppel.

“Trade Secrets” means (i) all trade secrets and all other confidential or
proprietary information and know-how whether or not reduced to a writing or
other tangible form, (ii) all documents and things embodying, incorporating or
describing such Trade Secrets, and (iii) the right to sue for past, present and
future misappropriations of any Trade Secret, and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.

“UCC Letter of Credit” means “Letter of Credit” (and in plural, “Letters of
Credit”) as defined in the New York UCC.

 

-6-



--------------------------------------------------------------------------------

“UCC Letter of Credit Rights” means “Letter of Credit Rights” as defined in the
New York UCC.

“UETA” has the meaning assigned to such term in Section 4.3.

1.2. Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and similar words
refer to this Agreement as a whole, and not to any particular Article, Section,
subsection or clause in this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of this Agreement, refer to a
clause or sub-clause within, respectively, the same Section or clause.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations means the
unconditional, final and irrevocable payment in full, in immediately available
funds, of all of the Obligations, unless otherwise specified, other than
indemnification and other contingent obligations not then due and payable.

(e) Each agreement defined in this Section 1 shall include all appendices,
exhibits and schedules thereto. References in this Agreement to such agreement
shall be to such agreement as so amended, restated, supplemented or modified,
unless (i) the prior written consent of the Requisite Lenders is required under
the Credit Agreement for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained or (ii) it
is otherwise specified that such reference refers to such agreement as of a
particular date.

(f) References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative unless it is otherwise
specified that such reference refers to such statute as of a particular date.

(g) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods. The phrase “in
the aggregate”, when used in any Loan Document, means “individually or in the
aggregate,” unless otherwise expressly noted. All references to the Lenders
herein shall, where appropriate, include any Secured Party.

 

-7-



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE.

2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower’s Obligations.

(b) If and to the extent required in order for the Obligations of any Guarantor
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of such Guarantor hereunder shall
be limited to the greatest amount which can lawfully be guaranteed by such
Guarantor under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.2. Each Guarantor
acknowledges and agrees that, to the extent not prohibited by applicable law,
(i) such Guarantor (as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
under such laws to reduce, or request any judicial relief that has the effect of
reducing, the amount of its liability under this Agreement, (ii) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right to enforce
the limitation set forth in this Section 2.1(b) or to reduce, or request
judicial relief reducing, the amount of its liability under this Agreement, and
(iii) the limitation set forth in this Section 2.1(b) may be enforced only to
the extent required under such laws in order for the obligations of such
Guarantor under this Agreement to be enforceable under such laws and only by or
for the benefit of a creditor, representative of creditors or bankruptcy trustee
of such Guarantor or other Person entitled, under such laws, to enforce the
provisions thereof.

(c) Each Guarantor agrees that the Borrower’s Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.1(b) without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of any Secured
Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until payment in full of the Obligations, subject to the provisions of
clause (e) below, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to

 

-8-



--------------------------------------------------------------------------------

modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower’s Obligations or any payment
received or collected from such Guarantor in respect of the Borrower’s
Obligations), remain liable for the Borrower’s Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower’s Obligations (other
than Obligations in respect of any Hedging Contracts and any Treasury Management
Arrangements) are paid in full, no Letter of Credit shall be outstanding (other
than Letters of Credit that have been cash collateralized or otherwise secured
in accordance with the terms of the Credit Agreement) under the Credit Agreement
and all commitments to extend credit under the Credit Agreement shall have been
terminated or have expired.

2.2. Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Obligations by any Grantor or is received or collected
on account of the Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan or other extension of credit made to the Borrower or a Letter
of Credit issued for the account of the Borrower, the Borrower shall not be
entitled (i) to demand or enforce reimbursement or contribution in respect of
such payment from any other Grantor or (ii) to be subrogated to any claim,
interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of the Obligations,
(i) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (ii) to demand and enforce contribution in respect of such
payment from each other Guarantor that has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by a court of competent jurisdiction.

(c) If and whenever (after payment in full of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled,
subject to and upon payment in full of the Obligations, to be subrogated
(equally and ratably with all other Grantors entitled to reimbursement or
contribution from any other Grantor as set forth in this Section 2.2) to any
security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement. Such right of subrogation shall be
enforceable solely against the Grantors, and not against the Secured Parties,
and neither the Collateral Agent nor any other Secured Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of

 

-9-



--------------------------------------------------------------------------------

subrogation. If subrogation is demanded by any Grantor, then (after payment in
full of the Obligations) the Collateral Agent shall deliver to the Grantors
making such demand, or to a representative of such Grantors or of the Grantors
generally, an instrument reasonably satisfactory to the Collateral Agent
transferring, on a quitclaim basis without any recourse, representation,
warranty or obligation whatsoever, whatever security interest the Collateral
Agent then may hold in whatever Collateral may then exist that was not
previously released or disposed of by the Collateral Agent.

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the Person making such payment or
distribution directly to the Collateral Agent, for application to the payment of
the Obligations. If any such payment or distribution is received by any Grantor,
it shall be held by such Grantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to the Collateral Agent, in the exact form received
and, if necessary, duly endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Collateral Agent nor any other Secured Party
shall ever have any duty or liability whatsoever in respect of any such right,
except as provided in Section 2.2(c).

(g) All references to “payment in full of the Obligations” in this Section 2.2
shall be deemed to refer to such payment after the Commitments have expired or
are terminated.

 

-10-



--------------------------------------------------------------------------------

2.3. Amendments, etc. with respect to the Borrower’s Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower’s Obligations made by
any Secured Party may be rescinded by such Secured Party and any of the
Borrower’s Obligations continued, and the Borrower’s Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the parties
thereto may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower’s Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower’s Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower’s
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower’s Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower’s
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance, not of collection, without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower’s Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder) which
may at any time be available to or be asserted by the Borrower or any other
Person against any Secured Party, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower’s Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower’s
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset,

 

-11-



--------------------------------------------------------------------------------

or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.5. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower’s Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars in
immediately available funds at the office of the Collateral Agent as specified
in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL.

(a) Each Grantor hereby grants to the Collateral Agent, for the ratable benefit
of the Secured Parties, a security interest in such Grantor’s right, title and
interest in and to the following property, in each case, wherever located and
whether now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(i) all Accounts;

(ii) all As-Extracted Collateral

(iii) all Chattel Paper;

(iv) all Collateral Accounts and all Collateral Account Funds;

(v) all Commercial Tort Claims, including those from time to time specifically
described on Schedule 4.11;

(vi) all Contracts;

(vii) all Documents;

(viii) all General Intangibles;

(ix) all Goods;

 

-12-



--------------------------------------------------------------------------------

(x) all Instruments;

(xi) all Insurance;

(xii) all Intellectual Property;

(xiii) all Inventory;

(xiv) all Investment Property;

(xv) all UCC Letters of Credit and UCC Letter of Credit Rights;

(xvi) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and

(xvii) all Proceeds, goodwill, products, accessions, rents and profits of any
and all of the foregoing and all collateral security, Supporting Obligations and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding any other provision set forth in this Section 3,
this Agreement shall not, at any time, constitute a grant of a security interest
in any property that is, at such time, an Excluded Asset, and the term
“Collateral” and each of the defined terms incorporated therein shall exclude
the Excluded Assets.

(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including any
Receivables, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related hereto nor shall the
Collateral Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including any agreements relating to any
Receivables, any Contracts or any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests and (iii) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests.

 

-13-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES.

To induce the Agents, the Lenders, and the Issuers to enter into the Credit
Agreement and to induce (i) the Lenders to make their respective extensions of
credit thereunder and (ii) the Issuers to issue their respective Letters of
Credit thereunder, each Grantor hereby represents and warrants to the Secured
Parties that:

4.1. Representations in Credit Agreement. In the case of each Guarantor, the
statement set forth in Section 3.2(b)(i) of the Credit Agreement is true as it
relates to such Guarantor or to the Loan Documents to which such Guarantor is a
party, provided that any reference therein to the Borrower’s knowledge shall,
for the purposes of this Section 4.1 be deemed to be a reference to such
Guarantor’s knowledge.

4.2. Title; No Other Liens. Such Grantor owns or licenses or otherwise has the
right to use each item of the Collateral free and clear of any and all Liens,
including Liens arising as a result of such Grantor becoming bound (as a result
of merger or otherwise) as grantor under a security agreement entered into by
another Person, except for Liens expressly permitted by Section 8.2 (Liens,
Etc.) of the Credit Agreement. No effective financing statement, mortgage or
other public notice indicating the existence of a Lien with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent pursuant to this
Agreement or as are expressly permitted by the Credit Agreement.

4.3. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 4.3 (all of which, in the case of all filings and other documents
referred to on Schedule 4.3, have been delivered to the Collateral Agent in duly
completed and duly executed form, as applicable, and may be filed by the
Collateral Agent at any time) and payment of all filing fees, will constitute
valid fully perfected security interests in all of the Collateral in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof, to the extent such security interest in such Collateral
can be perfected by (i) the filing of a financing statement under the Uniform
Commercial Code of any jurisdiction, (ii) the filing with the United States
Patent and Trademark Office or the United States Copyright Office of an
Intellectual Property Security Agreement or other filing or (iii) the possession
of such Collateral under the laws, rules and regulations of the United States
and of any state (including the District of Columbia), territory or possession
thereof, and (b) are prior to all other Liens on the Collateral, except for
Liens expressly permitted by Section 8.2 (Liens, Etc.) of the Credit Agreement.
Without limiting the foregoing, each Grantor has taken all actions necessary or
desirable under the laws, rules and regulations of the United States and of any
state (including the District of Columbia), territory or possession thereof,
including those specified in Section 5.2 to (i) establish the Collateral Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the New York UCC
or any analogous provision of the UCC) over any portion of the Investment
Property constituting Certificated Securities and Uncertificated Securities
(each as defined in the UCC), (ii) establish the Collateral Agent’s “control”
(within the meaning of Section 9-107 of the New York UCC or any analogous
provision of the UCC) over all UCC Letter of Credit Rights, (iii) establish the
Collateral Agent’s “control” (within the meaning of Section 9-105 of the New
York UCC or any analogous

 

-14-



--------------------------------------------------------------------------------

provision of the UCC) over all Electronic Chattel Paper and (iv) establish the
Collateral Agent’s “control” (within the meaning of Section 16 of the Uniform
Electronic Transaction Act (as in effect in the applicable jurisdiction, the
“UETA”)) over all “transferable records” (as defined in UETA).

4.4. Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.4.
Each Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 4.4, for each
Grantor organized or formed under the laws of any political subdivision of the
United States, the jurisdiction of each such Grantor’s organization of formation
is required to maintain a public record showing the Grantor to have been
organized or formed. Except as specified on Schedule 4.4, as of the Effective
Date no such Grantor has changed its name, jurisdiction of organization, chief
executive office or sole place of business or its corporate structure in any way
(e.g., by merger, consolidation, change in corporate form or otherwise) within
the past five years and has not within the last five years become bound (whether
as a result of merger or otherwise) as a grantor under a security agreement
entered into by another Person, which has not heretofore been terminated.

4.5. Inventory.

(a) On the date hereof, the Inventory of each Grantor (other than Inventory in
transit, Inventory located outside the United States and Inventory which in the
aggregate does not constitute a material portion of the Inventory included in
the Collateral) is kept only at the locations listed on Schedule 4.5.

(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act, as amended.

(c) No material portion of the Inventory included in the Collateral is in the
possession of an issuer of a negotiable document (as determined by Section 7-104
of the New York UCC) therefor or is otherwise in the possession of any bailee or
warehouseman.

4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7. Investment Property.

(a) Schedule 4.7 hereto sets forth under the headings “Pledged Stock,” “Pledged
LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor as of the
Effective Date, and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares

 

-15-



--------------------------------------------------------------------------------

of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 4.7 sets forth under the heading “Pledged
Notes” all of the Pledged Notes owned by any Grantor as of the Effective Date,
and all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligation of the
issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding inter-company indebtedness
evidenced by an instrument or certificated security of the respective issuers
thereof owing to such Grantor.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Stock
owned by such Grantor in each issuer thereof.

(c) The Pledged Equity Interests have been duly and validly issued and, except
as set forth on Schedule 4.7 hereto, are fully paid and nonassessable (to the
extent applicable).

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Liens expressly permitted by Section 8.2 (Liens, Etc.) of the Credit Agreement,
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests.

4.8. Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
that is included in the Collateral in excess of $1,000,000 is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the
Collateral Agent or constitutes Electronic Chattel Paper that has not been
subjected to the “control” (within the meaning of Section 9-105 of the New York
UCC) of the Collateral Agent.

(b) Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and regulations, except where
the failure to comply with this Section 4.8(b) with respect to each Receivable
could not reasonably be expected to have a Material Adverse Effect.

 

-16-



--------------------------------------------------------------------------------

4.9. Intellectual Property.

(a) Schedule 4.9 lists all Copyrights, Patents, and Trademarks which are
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or are the subject of an application for registration with any such
Governmental Authority, in each case which is owned by such Grantor in its own
name on the date hereof (collectively, the “Owned Intellectual Property”).
Except as set forth in Schedule 4.9, such Grantor is the exclusive owner of the
entire and unencumbered right, title and interest in and to all material Owned
Intellectual Property and is otherwise entitled to grant to others the right to
use (and, where applicable, itself use) all such material Owned Intellectual
Property. Such Grantor has a valid and enforceable right to use all Intellectual
Property used by, or licensed to others by, such Grantor which is not Owned
Intellectual Property (collectively, the “Licensed Intellectual Property”), in
each case, which is material to such Grantor’s business, pursuant to one of the
written material Copyright Licenses, Patent Licenses, Trademark Licenses, and/or
Trade Secret Licenses listed on Schedule 4.9 and subject to the terms thereof.

(b) On the date hereof all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Grantor’s
business (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable and has not been abandoned. The operation
of such Grantor’s business as currently conducted or as contemplated to be
conducted does not infringe, constitute a misappropriation of, dilute, or
otherwise violate the Intellectual Property of any other Person where the same
could reasonably be expected to have a Material Adverse Effect.

(c) No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.

(d) To such Grantor’s knowledge, no decision or judgment has been rendered by
any Governmental Authority or arbitrator in the United States or outside the
United States which would materially limit or cancel the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property. Such Grantor is not aware of any uses of any item of Material
Intellectual Property that could reasonably be expected to lead to such item
becoming invalid or unenforceable including unauthorized trademark uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses.

(e) No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or invalidate any
Owned Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
patent, trademark, copyright, or misappropriate any trade secret or violate any
other right of any other Person, or (iii) alleging that any Material
Intellectual Property is being licensed or sublicensed in violation of any
intellectual property or any other right of any other Person, in each case,
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect. To such Grantor’s knowledge, no Person is engaging in any
activity that infringes

 

-17-



--------------------------------------------------------------------------------

upon or misappropriates, or is otherwise an unauthorized use of, any Material
Intellectual Property. The consummation of the transactions contemplated by this
Agreement will not result in the termination of any of the Material Intellectual
Property.

(f) With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License which license constitutes Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect:
(i) such license is binding and enforceable against the other party thereto;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein (including, but not limited to, the enforceability
of such rights and interests with respect to each such license), nor will the
grant of such rights and interests (or the enforceability thereof) constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; and (v) such Grantor is not in breach or default
in any material respect, and no event has occurred that, with notice and/or
lapse of time, would constitute such a breach or default or permit termination,
modification or acceleration under such license.

(g) Except as set forth on Schedule 4.9, such Grantor has made all filings and
recordations and paid all required fees and taxes to maintain each and every
item of registered Material Intellectual Property in full force and effect and
to protect and maintain its interest therein.

(h) To the knowledge of such Grantor, (i) none of the Trade Secrets that
constitute Material Intellectual Property have been used, divulged, disclosed or
appropriated to the detriment of such Grantor for the benefit of any other
Person without permission of such Grantor; and (ii) no employee, independent
contractor or agent of such Grantor has misappropriated any Trade Secrets of any
other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor where the same could
reasonably be expected to have a Material Adverse Effect.

(i) Such Grantor has taken commercially reasonable steps to exercise quality
control over any licensee of such Grantor’s Trademarks.

4.10. UCC Letters of Credit and UCC Letter of Credit Rights. With respect to any
UCC Letters of Credit that are by their terms transferable, each Grantor will,
upon receipt of a written request from the Collateral Agent, use commercially
reasonable efforts to cause all issuers and nominated Persons under UCC Letters
of Credit in which the Grantor is the beneficiary or assignee to (a) consent to
the assignment of such UCC Letter of Credit to the Collateral Agent and
(b) agree that, upon receipt of written notice received from the Collateral
Agent that an Event of Default has occurred and so long as such Event of Default
is continuing, it shall cause all payments thereunder to be made to the
Collateral Account. With respect to any UCC Letters of Credit that are not
transferable, each Grantor shall, upon receipt of a written request from the
Collateral Agent, use commercially reasonable efforts to obtain the consent of

 

-18-



--------------------------------------------------------------------------------

the issuer thereof and any nominated Person thereon to the assignment of the
proceeds of such released UCC Letter of Credit to the Collateral Agent in
accordance with Section 5-114(c) of the New York UCC.

4.11. Commercial Tort Claims. As of the date hereof, Schedule 4.11 hereto sets
forth all Commercial Tort Claims of each Grantor that, to each such Grantor’s
knowledge, has a value, individually or in the aggregate, in excess of
$1,000,000.

4.12. Contracts. No amount payable to such Grantor under or in connection with
any Contract that is included in the Collateral which has a value in excess of
$1,000,000 individually or $5,000,000 in the aggregate is evidenced by any
Instrument or Tangible Chattel Paper which has not been delivered to the
Collateral Agent or constitutes Electronic Chattel Paper that is not under the
“control” (within the meaning of Section 9-105 of the New York UCC) of the
Collateral Agent. Notwithstanding any representation, warranty, covenant or
other provision contained herein to the contrary, the failure of any Grantor to
deliver to the Collateral Agent the original Certificated Securities,
Instruments and Tangible Chattel Paper described on Schedule 4.12 shall not
constitute a breach, Default or an Event of Default hereunder.

SECTION 5. COVENANTS.

Each Grantor covenants and agrees with the Secured Parties that, as of the date
hereof and until the termination of this Agreement in accordance with its terms:

5.1. Covenants in Credit Agreement.

Each Grantor shall take, or shall refrain from taking, as the case may be, each
action that is within its control and is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Grantor or any
of its Subsidiaries.

5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.

(a) If any of the Collateral having a value in excess of $1,000,000 individually
or $5,000,000 in the aggregate is or shall become evidenced or represented by
any Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, such Instrument (other than checks received in the ordinary course of
business), Certificated Security, Negotiable Documents or Tangible Chattel Paper
shall be promptly delivered to the Collateral Agent, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent, to be held as Collateral
pursuant to this Agreement. Without limiting the generality of the foregoing,
all of such property owned by any Grantor as of the Effective Date and
represented in such form shall be delivered on the Effective Date.

(b) If any of the Collateral having a value in excess of $1,000,000 individually
or $5,000,000 in the aggregate is or shall become Electronic Chattel Paper such
Grantor shall ensure that (i) a single authoritative copy shall exist which is
unique, identifiable, unalterable (except as provided in clauses (iii), (iv) and
(v) of this paragraph), (ii) such authoritative copy identifies the Collateral
Agent as the assignee and is communicated to

 

-19-



--------------------------------------------------------------------------------

and maintained by the Collateral Agent or its designee, (iii) copies or
revisions that add or change the assignee of the authoritative copy can only be
made with the participation of the Collateral Agent, (iv) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy and
not the authoritative copy and (v) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

(c) If any Collateral having a value in excess of $1,000,000 individually or
$5,000,000 in the aggregate is or shall become an Uncertificated Security, such
Grantor shall cause the issuer thereof, if such issuer is a Subsidiary of the
Borrower, either (i) to register the Collateral Agent as the registered owner of
such Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and the Collateral Agent that such
issuer will comply with instructions with respect to such Uncertificated
Security originated by the Collateral Agent without further consent of such
Grantor, such agreement to be in substantially the form of Exhibit A, and such
actions shall be taken on or prior to the Effective Date with respect to any
such Uncertificated Securities owned as of the Effective Date by any Grantor.

(d) If any of the Collateral is or shall become evidenced or represented by a
Commodity Contract having a value in excess of $1,000,000 individually or
$5,000,000 in the aggregate, such Grantor shall, upon receipt of written request
from the Collateral Agent, cause the Commodity Intermediary with respect to such
Commodity Contract to agree in writing with such Grantor and the Collateral
Agent that such Commodity Intermediary will apply any value distributed on
account of such Commodity Contract as directed by the Collateral Agent without
further consent of such Grantor, such agreement to be in form and substance
reasonably satisfactory to the Collateral Agent.

(e) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property is a Mortgaged Vessel Owning Subsidiary of the Borrower and
is organized under the law of, or has its chief executive office in, a
jurisdiction outside of the United States, each Grantor shall take such
additional actions, including causing such issuer to register the pledge on its
books and records, as may be reasonably requested by the Collateral Agent, under
the laws of such jurisdiction to insure the validity, perfection and priority of
the security interest of the Collateral Agent.

(f) In the case of any transferable UCC Letters of Credit in excess of
$1,000,000 individually or $5,000,000 in the aggregate, each Grantor shall use
commercially reasonable efforts to obtain the consent of any issuer thereof to
the transfer of such UCC Letters of Credit to the Collateral Agent. In the case
of any other UCC Letter of Credit Rights in excess of $1,000,000 individually or
$5,000,000 in the aggregate, each Grantor shall use commercially reasonable
efforts to obtain the consent of the issuer thereof and any nominated Person
thereon to the assignment of the proceeds of the related UCC Letter of Credit in
accordance with Section 5-114(c) of the New York UCC.

 

-20-



--------------------------------------------------------------------------------

5.3. Maintenance of Insurance.

(a) Such Grantor will maintain insurance in accordance with Section 7.5
(Maintenance of Insurance) of the Credit Agreement, and furnish to the
Collateral Agent, upon written request, with a copy of such insurance policies.

(b) Such Grantor will deliver to the Collateral Agent on behalf of the Secured
Parties, (i) on the Effective Date, a certificate dated as of a recent date
showing the amount and types of insurance coverage as of such date, (ii) upon
reasonable request of the Collateral Agent from time to time, reasonably
detailed information as to the insurance carried, (iii) promptly following
receipt of notice from any insurer, a copy of any notice of cancellation or
material change in coverage from that existing on the Effective Date and
(iv) forthwith, notice of any cancellation or nonrenewal of coverage by such
Grantor. To the extent applicable, the Collateral Agent shall be named as
additional insured on all such liability insurance policies of such Grantor and
the Collateral Agent shall be named as loss payee on all property and casualty
insurance policies of such Grantor.

5.4. Payment of Obligations.

Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such tax, assessment or charge need be paid if (i) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein, or (ii) the failure to so pay and
discharge would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.5. Maintenance of Perfected Security Interest; Further Documentation.

(a) Except as otherwise expressly permitted by the Credit Agreement, such
Grantor shall maintain each of the security interests created by this Agreement
as a perfected security interest under the applicable laws, rules and
regulations of the United States and of any state (including the District of
Columbia), territory or possession thereof, having at least the priority
described in Section 4.3 and shall defend such security interest against any
claims and demands of any Persons (other than the Secured Parties), subject to
the provisions of Section 8.15.

(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly

 

-21-



--------------------------------------------------------------------------------

and duly authorize, execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request to be taken in the United States for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, the filing of any financing or
continuation statements under the UCC (or other similar laws) in effect in any
United States jurisdiction with respect to the security interests created hereby
and in the case of Investment Property and any other relevant Collateral, taking
any actions necessary to enable the Collateral Agent to obtain “control” (within
the meaning of the UCC) with respect thereto.

5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon at least 10 days’ prior written notice (or such
shorter period consented to by the Collateral Agent in writing) to the
Collateral Agent and delivery to the Collateral Agent of duly authorized and,
where required, executed copies of all additional financing statements and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

(a) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 4.4; or

(b) change its legal name, identity or structure to such an extent that any
financing statement filed by the Collateral Agent in connection with this
Agreement would become misleading;

provided, however, that no such notices shall be required in connection with the
Spin Steps and the Spin so long as (i) the Grantors comply with each of their
respective obligations under Section 11.21(e) of the Credit Agreement and
(ii) such notice is given to the Collateral Agent within 30 days after the
applicable event necessitating such notice.

5.7. Notices. Such Grantor shall advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien on any of the Collateral (other than any Lien expressly permitted
by Section 8.2 of the Credit Agreement) which would adversely affect the ability
of the Collateral Agent to exercise any of its remedies hereunder; and

(b) the occurrence of any other event of which such Grantor becomes aware that
could reasonably be expected to have a Material Adverse Effect or a material
adverse effect upon the aggregate value of the Collateral or on the security
interests created hereby.

5.8. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of

 

-22-



--------------------------------------------------------------------------------

Pledged Equity Interests in any issuer thereof, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of or other
ownership interests in the Pledged Securities, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and promptly deliver the same to the
Collateral Agent in the exact form received, duly endorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power or
similar instrument of transfer covering such certificate duly executed in blank
by such Grantor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Pledged Securities upon the liquidation or dissolution of any
issuer thereof shall be paid over to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations if an Event of
Default then exists, and in case any distribution of capital shall be made on or
in respect of the Pledged Securities or any property shall be distributed upon
or with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any issuer thereof or pursuant to the
reorganization thereof, the property so distributed shall, if an Event of
Default then exists, and unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, be delivered to the Collateral Agent
to be held by it hereunder as additional collateral security for the
Obligations. If any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Grantor in violation of the
immediately preceding sentence, such Grantor shall, until such money or property
is paid or delivered to the Collateral Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Subsidiary
of the Borrower that is an issuer of Pledged Securities to issue any stock,
partnership interests, limited liability company interests or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock, partnership interests,
limited liability company interests or other equity securities of any nature of
any such issuer (except, in each case, pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or any Lien expressly permitted thereon pursuant to Section 8.2
(Liens, Etc.) of the Credit Agreement, (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof or any interest therein or (v) without the prior written consent of the
Collateral Agent, cause or permit any Subsidiary of the Borrower that is an
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership

 

-23-



--------------------------------------------------------------------------------

Interests or Pledged LLC Interests to be treated as securities for purposes of
the New York UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the provisions in this clause (v) or any
non-Subsidiary of the Borrower that is an issuer takes any of the foregoing
actions, such Grantor shall promptly notify the Collateral Agent in writing of
any such election or action and, in such event, shall take all steps necessary
or advisable to establish the Collateral Agent’s “control” thereof.

(c) In the case of each Grantor which is an issuer of Pledged Securities, such
Grantor agrees that (i) it shall be bound by the terms of this Agreement
relating to the Pledged Securities issued by it and shall comply with such terms
insofar as such terms are applicable to it, (ii) it shall notify the Collateral
Agent promptly in writing of the occurrence of any of the events described in
Section 5.8(a) with respect to the Pledged Securities issued by it and (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 with respect to the Pledged Securities issued by it. In addition, each
Grantor which is either an issuer or an owner of any Pledged Security hereby
consents to the grant by each other Grantor of the security interest hereunder
in favor of the Collateral Agent and to the transfer of any Pledged Security to
the Collateral Agent or its nominee following the occurrence and during the
continuance of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner, member or shareholder of the issuer of the
related Pledged Security.

5.9. Receivables. Other than in the ordinary course of business, such Grantor
shall not, with respect to Receivables that constitute Collateral (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

5.10. Intellectual Property.

(a) Such Grantor (either itself or through licensees) shall, in the exercise of
its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, (i) continue to use each owned Trademark
material to its business, (ii) maintain commercially reasonable quality of
products and services offered under such Trademarks and take all necessary steps
to ensure that all licensed users of such Trademarks comply with such Grantor’s
quality control requirements and maintain reasonable quality, (iii) not adopt or
use any mark which is confusingly similar or a colorable imitation of such
Trademarks unless the Collateral Agent, for the ratable benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement and the Intellectual Property Security Agreement, and (iv) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.

 

-24-



--------------------------------------------------------------------------------

(b) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not do any act, or omit to do any act,
whereby any Patent owned by such Grantor material to its business may become
forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not (and shall not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of Copyrights owned by such Grantor and material to its
business may become invalidated or otherwise impaired. Such Grantor shall not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain.

(d) Such Grantor shall notify the Collateral Agent promptly if it knows or
suspects that any application or registration relating to any Material
Intellectual Property owned by a Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination (including the
institution of, or any such determination in, any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office or any
court or tribunal in any country) regarding such Grantor’s ownership of, or the
validity of, any such Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

(e) Before such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property that is material to the business of such Grantor with the
United States Patent and Trademark Office or the United States Copyright Office,
such Grantor shall report such filing to the Collateral Agent (a) in the case of
Copyrights, within five Business Days after applying for a registration and
again within five Business Days (or such longer period of time permitted by the
Collateral Agent in its sole discretion) after receiving a registration and
(b) in the case of material Patents, Trademarks or other Intellectual Property,
within five Business Days (or such longer period of time permitted by the
Collateral Agent in its sole discretion) after the last day of the fiscal
quarter in which such filing occurs. Upon request of the Collateral Agent, such
Grantor shall execute and deliver, and have recorded in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, any
and all agreements, instruments, documents, and papers as the Collateral Agent
may request to evidence the Secured Parties’ security interest in any Copyright,
Patent, Trademark or other Intellectual Property of such Grantor.

(f) Such Grantor, subject to the exercise of its reasonable business judgment,
taking into account the Secured Parties’ interests under this Agreement, shall
take reasonable and necessary steps, including in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Material Intellectual
Property, including the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and

 

-25-



--------------------------------------------------------------------------------

Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(g) Such Grantor (either itself or through licensees), subject to the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, shall not, without the prior written consent of
the Collateral Agent, discontinue use of or otherwise abandon any of its
registered Owned Intellectual Property, or abandon any application or any right
to file an application for any patent, trademark, or copyright, unless such
Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect.

(h) In the event that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) promptly notify the
Collateral Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

(i) Such Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property which is not, as of the Effective Date, a part of the
Intellectual Property Collateral (the “After-Acquired Intellectual Property”),
(i) the provisions of Section 3 shall automatically apply thereto, (ii) any such
After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Collateral, (iii) in the case of any
Copyrights, within five Business Days (or such longer period of time permitted
by the Collateral Agent in its sole discretion) after obtaining such ownership,
it shall provide written notice thereof to the Collateral Agent in accordance
herewith, (iv) in the case of material Patents, Trademarks or other Intellectual
Property, within five Business Days (or such longer period of time permitted by
the Collateral Agent in its sole discretion) after the last day of the fiscal
quarter in which such ownership is obtained, it shall provide written notice
thereof to the Collateral Agent in accordance herewith, and (v) promptly after
the Collateral Agent’s request, it shall provide the Collateral Agent with an
amended Schedule 4.9 and take the actions specified in Section 5.10(k).

(j) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in order to record the security
interest granted herein to the Collateral Agent for the ratable benefit of the
Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office.

 

-26-



--------------------------------------------------------------------------------

(k) Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property in
order to record the security interest granted herein to the Collateral Agent for
the ratable benefit of the Secured Parties with the United States Patent and
Trademark Office and the United States Copyright Office.

(l) Such Grantor shall take commercially reasonable steps to protect the secrecy
of all trade secrets or confidential information material to its business,
including entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents.

5.11. Contracts.

(a) Such Grantor shall perform and comply in all material respects with all its
obligations under the Contracts that constitute Collateral, except where the
failure to so perform and comply could not reasonably be expected to have a
Material Adverse Effect.

(b) Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract that constitutes Collateral in any manner which
could reasonably be expected to have a Material Adverse Effect.

(c) Such Grantor shall exercise promptly and diligently each and every material
right which it may have under each Material Contract that constitutes Collateral
(other than any right of termination), except where the failure to so exercise
could not reasonably be expected to have a Material Adverse Effect.

(d) Such Grantor shall not permit to become effective in any document creating,
governing or providing for any permit, lease, license or Material Contract that
constitutes Collateral, a provision that would limit the creation, perfection or
scope of, or exercise or enforcement of remedies in connection with, a Lien on
such permit, lease, license or Material Contract in favor of the Collateral
Agent for the ratable benefit of the Secured Parties unless such Grantor
believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.

5.12. Commercial Tort Claims. Such Grantor shall advise the Collateral Agent
promptly after such Grantor becomes aware of any Commercial Tort Claim held by
such Grantor individually or in the aggregate in excess of $1,000,000 and shall
promptly execute and deliver to the Collateral Agent a supplement to Schedule
4.11 in form and substance reasonably satisfactory to the Collateral Agent
listing such Commercial Tort Claim, which supplement shall take effect without
further action on the part of any party hereto or beneficiary hereof and shall
make such Commercial Tort Claim collateral security subject to this Agreement.

SECTION 6. REMEDIAL PROVISIONS.

6.1. Certain Matters Relating to Receivables.

(a) The Collateral Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test

 

-27-



--------------------------------------------------------------------------------

verifications of the Receivables that are included in the Collateral in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications.

(b) Each Grantor hereby agrees to use its commercially reasonable efforts to
continue to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable and any Supporting Obligation, in each
case, at its own expense. If required by the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Receivables, when collected by any Grantor, (i) shall be promptly (and, in
any event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At the Collateral Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Grantor shall make available to the Collateral Agent original
and other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables that are included in the Collateral,
including original orders, invoices and shipping receipts.

6.2. Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts that constitute Collateral

(b) The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable or Contract that
constitutes Collateral of the security interest of the Collateral Agent therein.
In addition, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the Account Debtor or counterparty to
make all payments under such Receivables and Contracts directly to the
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts that constitutes Collateral
to

 

-28-



--------------------------------------------------------------------------------

observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or Contract by
reason of or arising out of this Agreement or the receipt by any Secured Party
of any payment relating thereto, nor shall any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3. Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, to the extent not prohibited by the Credit Agreement, and
to exercise all voting and corporate and other ownership (or other similar)
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate or other ownership right exercised or other action
taken which would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall have given notice to the relevant Grantor of the Collateral Agent’s
intent to exercise its rights pursuant to this Section 6.3(b): (i) all rights of
each Grantor to exercise or refrain from exercising the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right, but shall be under no
obligation, to exercise or refrain from exercising such voting and other
consensual rights; (ii) the Collateral Agent shall have the right, without
notice to any Grantor (where permitted by applicable law), any such notice being
expressly waived by each Grantor, to transfer all or any portion of the
Investment Property to its name or the name of its nominee or agent; and
(iii) the Collateral Agent shall have the right, without notice to any Grantor,
to exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations. In order to
permit the Collateral Agent to exercise the voting and other consensual rights
which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time reasonably
request and each Grantor acknowledges that the Collateral Agent may utilize the
power of attorney set forth herein.

 

-29-



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each such issuer
shall be fully protected in so complying, and (ii) upon any such instruction
following the occurrence and during the continuance of an Event of Default, pay
any dividends or other payments with respect to the Investment Property,
including Pledged Securities, directly to the Collateral Agent.

6.4. Proceeds to be Turned Over To Collateral Agent.

In addition to the rights of the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, cash
equivalents, checks and other near-cash items shall, if requested in writing by
the Collateral Agent, be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly endorsed by such Grantor to the Collateral Agent,
if required). All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5. Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of the net Proceeds (after deducting
fees and reasonable out-of-pocket expenses as provided in Section 6.6)
constituting Collateral realized through the exercise by the Collateral Agent of
its remedies hereunder, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

First, to the Collateral Agent, to pay incurred and unpaid fees and expenses of
the Secured Parties under the Loan Documents;

Second, as set forth in Section 2.13(f) (Payments and Computations) of the
Credit Agreement.

6.6. Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Collateral Agent,
on behalf of the Secured Parties, may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC (whether or not the New York
UCC applies to the affected

 

-30-



--------------------------------------------------------------------------------

Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and may sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay or appraisal which it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely effect the commercial reasonableness of any sale of the
Collateral. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. To the extent permitted by
applicable law, each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. To the extent permitted by applicable law, and so long as an Event of
Default is continuing, the Collateral Agent shall have the right to enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process.

 

-31-



--------------------------------------------------------------------------------

(b) The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations
and only after such application and after the payment by the Collateral Agent of
any other amounts required by any provision of law, including Section 9-615(a)
of the New York UCC, need the Collateral Agent account for the surplus, if any,
to any Grantor. If the Collateral Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Collateral Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by any Secured Party of any rights
hereunder.

(c) In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall, to the
extent commercially reasonable and feasible under the circumstances, supply the
Collateral Agent or its designee with such Grantor’s know-how and expertise, and
with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

6.7. Private Sales, etc.

(a) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(b) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any

 

-32-



--------------------------------------------------------------------------------

portion of the Pledged Equity Interests pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement or a defense of payment.

6.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any outside
attorneys employed by any Secured Party to collect such deficiency.

SECTION 7. THE COLLATERAL AGENT.

7.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such Grantor
and in the name of such Grantor or in its own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Collateral Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Collateral Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms

 

-33-



--------------------------------------------------------------------------------

of this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 7.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 7.1(a)
unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
and the Grantor failing to promptly comply therewith.

 

-34-



--------------------------------------------------------------------------------

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from their own gross negligence
or willful misconduct in breach of a duty owed to such Grantor.

7.3. Execution of Financing Statements. Each Grantor acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Collateral Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Collateral Agent under this Agreement. Each Grantor
agrees that such financing statements may describe the collateral in the same
manner as described in this Agreement or as “all assets,” “all personal
property” or words of similar effect, regardless of whether or not the
Collateral includes all assets or all personal property of such Grantor, or such
other description as the Collateral Agent, in its sole judgment, determines is
necessary or advisable that is of an equal or lesser scope or with greater
detail. A photographic or other reproduction of this Agreement shall, where
permitted by applicable law, be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction.

 

-35-



--------------------------------------------------------------------------------

7.4. Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

7.5. Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any applicable requirement of law, the Collateral Agent may
appoint another bank or trust company or one of more other Persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

SECTION 8. MISCELLANEOUS.

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Collateral Agent or the
Administrative Agent, as applicable, subject to any consents required under
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement; provided that
any provision of this Agreement imposing obligations on any Grantor may be
waived by the Collateral Agent or Administrative Agent, as applicable, in a
written instrument executed by such Agent.

8.2. Notices. All notices, requests and demands to or upon the Collateral Agent,
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.8 (Notices, Etc.) of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 8.2.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

-36-



--------------------------------------------------------------------------------

8.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse each Secured Party for its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including the reasonable fees and disbursements of
outside counsel to each Secured Party and outside counsel to the Collateral
Agent and the Administrative Agent.

(b) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes (other than Excluded
Taxes) which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 11.4 (Indemnities) of
the Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their permitted successors and assigns; provided that, except as
otherwise permitted by the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent or the Administrative Agent, as
applicable, and any attempted assignment without such consent shall be null and
void.

8.6. Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time, while an Event of Default shall have occurred
and be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Secured Party to or for
the credit or the account of such Grantor, or any part thereof in such amounts
as such Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement or under any
other Loan Document, as such Secured Party may elect, whether or not any Secured
Party has made any

 

-37-



--------------------------------------------------------------------------------

demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. Each Secured Party shall notify such Grantor promptly
of any such set-off and the application made by such Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of set-off) which such Secured Party may have.

8.7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached to the same document. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart hereof.

8.8. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement, together with all of the other Loan Documents
and all certificates and documents delivered hereunder or thereunder, embodies
the entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. Delivery of an executed
signature page of this Agreement shall be as effective as delivery of a manually
executed counterpart hereof.

8.11. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS.

8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) agrees that any legal action or proceeding with respect to this Agreement
may be brought in the courts of the State of New York sitting in New York County
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Agreement, each party hereto hereby accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid

 

-38-



--------------------------------------------------------------------------------

courts, except that the Collateral Agent or any of the Secured Parties may bring
legal action or proceedings in other appropriate jurisdictions with respect to
the enforcement of its rights with respect to the Collateral. Each Grantor
hereby irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens, that such Grantor may
now or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions;

(b) consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to such Grantor at its address referred to in Section 8.2
or to the Borrower at its address specified in Section 8.2. Each Grantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law;

(c) agrees that nothing contained in this Section 8.12 shall affect the right of
the Collateral Agent or any Secured Party to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Grantor in any other jurisdiction;

(d) to the extent that such Grantor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether from service
or notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), hereby irrevocably waives such immunity in
respect of its obligations hereunder; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.11 (Additional Collateral
and Guaranties) of the Credit Agreement shall become a Grantor and a Guarantor
for all purposes of this Agreement

 

-39-



--------------------------------------------------------------------------------

upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.

8.15. Releases

(a) At such time as the Loans and the other Obligations that the Collateral
Agent has been notified in writing are then due and payable shall have been paid
in full, the Commitments under the Credit Agreement have been terminated or
expired and each Letter of Credit issued under the Credit Agreement has been
cash collateralized, back-stopped or secured to the satisfaction of the
applicable Issuers or no longer outstanding, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent, Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Pledged Equity Interests in such Guarantor
shall be sold or otherwise disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Collateral
Agent, at least three Business Days (or such lesser period permitted in writing
by the Collateral Agent) prior to the date of the proposed release, a written
request for such release identifying the relevant Guarantor and the terms of the
relevant sale or other disposition in reasonable detail, including the price
thereof and any expenses incurred in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

(c) After the occurrence and during the continuance of a Release Date and in
accordance with the Credit Agreement, the Collateral Agent, at the request and
sole expense of the Borrower, shall promptly execute and deliver to the Borrower
all releases and other documents, and take such other action, reasonably
necessary for the release of the Liens created hereby.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under Sections
9-509(d)(2) and 9-518 of the New York UCC.

 

-40-



--------------------------------------------------------------------------------

8.16. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
COLLATERAL AGENT WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

8.17. Assumption of New Borrower.

(a) The New Borrower hereby expressly confirms that, as of the effective time of
the Spin, it assumes, and hereby agrees to perform and observe and be bound by,
each and every one of the covenants, promises, agreements, terms, obligations,
duties and liabilities of a Grantor under this Agreement.

(b) As of the effective time of the Spin, all references to the term “Grantor”
in this Agreement or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be a reference to, and shall include, the New Borrower.

(c) As of the effective time of the Spin, the Initial Borrower shall become a
Guarantor and hereby expressly confirms that, as of the effective time of the
Spin, it assumes, and hereby agrees to perform and observe and be bound by, each
and every one of the covenants, promises, agreements, terms, obligations, duties
and liabilities of a Guarantor under this Agreement.

[Remainder of page intentionally left blank]

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

J. RAY MCDERMOTT, S.A.

By:  

/s/ James C. Lewis

Name:   James C. Lewis Title:   Treasurer

 

MCDERMOTT INTERNATIONAL, INC.

By:  

/s/ James C. Lewis

Name:   James C. Lewis Title:   Treasurer

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

CHARTERING COMPANY (SINGAPORE) PTE. LTD.

EASTERN MARINE SERVICES, INC.

GLOBAL ENERGY - MCDERMOTT LIMITED

HYDRO MARINE SERVICES, INC.

J. RAY MCDERMOTT ASIA PACIFIC PTE. LTD.

J. RAY MCDERMOTT (AUST.) HOLDING PTY. LIMITED

J. RAY MCDERMOTT CANADA HOLDING, LTD.

J. RAY MCDERMOTT CANADA, LTD.

J. RAY MCDERMOTT (CASPIAN), INC.

J. RAY MCDERMOTT CONTRACTORS, INC.

J. RAY MCDERMOTT DE MEXICO, S.A. DE C.V.

J. RAY MCDERMOTT EASTERN HEMISPHERE LIMITED

J. RAY MCDERMOTT ENGINEERING, LLC

J. RAY MCDERMOTT ENGINEERING SERVICES PRIVATE LIMITED

J. RAY MCDERMOTT FAR EAST, INC.

J. RAY MCDERMOTT HOLDINGS, LLC

J. RAY MCDERMOTT, INC.

J. RAY MCDERMOTT INTERNATIONAL, INC.

J. RAY MCDERMOTT INTERNATIONAL VESSELS, LTD.

J. RAY MCDERMOTT KAZAKHSTAN LIMITED LIABILITY PARTNERSHIP

J. RAY MCDERMOTT LOGISTIC SERVICES PVT. LIMITED

J. RAY MCDERMOTT MIDDLE EAST, INC.

J. RAY MCDERMOTT (QINGDAO) PTE. LTD.

J. RAY MCDERMOTT SOLUTIONS, INC.

J. RAY MCDERMOTT TECHNOLOGY, INC.

J. RAY MCDERMOTT UK LTD.

J. RAY MCDERMOTT UNDERWATER SERVICES, INC.

J. RAY MCDERMOTT WEST AFRICA HOLDINGS, INC.

J. RAY MCDERMOTT WEST AFRICA, INC.

MALMAC SDN. BHD.

MCDERMOTT AUSTRALIA PTY. LTD.

MCDERMOTT CASPIAN CONTRACTORS, INC.

MCDERMOTT FAR EAST, INC.

MCDERMOTT GULF OPERATING COMPANY, INC.

MCDERMOTT INTERNATIONAL VESSELS, INC.

MCDERMOTT (MALAYSIA) SENDIRIAN BERHAD

MCDERMOTT MARINE CONSTRUCTION LIMITED

MCDERMOTT MARINE MEXICO, S.A. DE C.V.

MCDERMOTT OFFSHORE SERVICES COMPANY, INC.

MCDERMOTT OLD JV OFFICE, INC.

MCDERMOTT OVERSEAS, INC.

MCDERMOTT TRADE CORPORATION

MENTOR SUBSEA TECHNOLOGY SERVICES, INC.

NORTH ATLANTIC VESSEL, INC.

OFFSHORE PIPELINES INTERNATIONAL, LTD.

OPI VESSELS, INC.

OPMI, LTD.

SABINE RIVER REALTY, INC.

SERVICIOS DE FABRICACION DE ALTAMIRA, S.A. DE C.V.

SERVICIOS PROFESIONALES DE ALTAMIRA, S.A. DE C.V.

SPARTEC, INC.

By:  

/s/ James C. Lewis

Name:   James C. Lewis Title:   Treasurer

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

INTERNATIONAL VESSELS LTD.

J. RAY MCDERMOTT INVESTMENTS B.V.

J. RAY MCDERMOTT (NIGERIA) LTD.

MCDERMOTT HOLDINGS (U.K.) LIMITED

MCDERMOTT INTERNATIONAL B.V.

MC DERMOTT INTERNATIONAL MARINE INVESTMENTS N.V.

MCDERMOTT SERVICOS DE CONSTRUCAO, LTDA.

OFFSHORE PIPELINES SDN. BHD.

PT BAJA WAHANA INDONESIA

SINGAPORE HUANGDAO PTE. LTD.

VARSY INTERNATIONAL N.V.

By:  

/s/ James C. Lewis

Name:   James C. Lewis Title:   Authorized Signatory

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT By:  

/s/ Page Dillehunt

Name:   Page Dillehunt Title:   Managing Director By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Managing Director

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

Exhibit A

to Pledge and Security Agreement

FORM OF ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Pledge and Security
Agreement dated as of May 3, 2010 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Agreement”), made by the Grantors and
Guarantors parties thereto for the benefit of Crédit Agricole Corporate and
Investment Bank (“CA CIB”), as administrative agent and collateral agent (in its
capacity as collateral agent and together with its successors, the “Collateral
Agent”); capitalized terms used but not defined herein have the meanings given
such terms therein. The undersigned agrees for the benefit of the Collateral
Agent and the other Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement applicable to
issuers of Pledged Securities and will comply with such terms insofar as such
terms are applicable to the undersigned.

2. The undersigned confirms the statements made in the Agreement with respect to
the undersigned including, without limitation, in Section 4.7 and Schedule 4.7.

3. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.8 of the Agreement.

4. The undersigned acknowledges Section 6.3(c) of the Agreement and agrees that
it will comply with the instructions of each Grantor as set forth therein.

5. The undersigned agrees that Section 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.7 of the Agreement.

 

[NAME OF ISSUER]

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

 

Fax:

 

 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

to Pledge and Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement dated as of
[                        ], 201    ] (as amended, supplemented or otherwise
modified from time to time, the “Intellectual Property Security Agreement”) is
made by each of the signatories hereto (collectively, the “Grantors”) in favor
of Crédit Agricole Corporate and Investment Bank (“CA CIB”), as collateral agent
(in such capacity and together with its successors in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Pledge and
Security Agreement).

WHEREAS, J. Ray McDermott, S.A., a Panamanian corporation (the “Initial
Borrower”) and McDermott International, Inc. (the “New Borrower”) have entered
into the Credit Agreement dated May [    ], 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with the Lenders, the Issuers and CA CIB, as administrative agent for the
Lenders and the Issuers (in such capacity, and together with its successors, the
“Administrative Agent”) and collateral agent for the Lenders and the Issuers.
Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement; and

WHEREAS, in connection with the Credit Agreement, the Initial Borrower, the New
Borrower and certain of their Subsidiaries have entered into the Pledge and
Security Agreement, dated as of May [    ], 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) in favor of the Collateral Agent and the Administrative Agent for
the benefit of the Secured Parties.

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following property, in
each case, wherever located and whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, as security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) (i) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, designs
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country, union of countries, or
any political subdivision of any of the foregoing, or otherwise, and all
common-law rights related thereto, including any of the foregoing listed in
Schedule 4.9 to the Pledge and Security Agreement (as such schedule may be
amended or supplemented from time to time), (ii) the right to, and to obtain,
all renewals thereof, (iii) the goodwill of the business symbolized by the
foregoing, (iv) other source or business identifiers, designs and general
intangibles of a like

 

B-1



--------------------------------------------------------------------------------

nature and (v) the right to sue for past, present and future infringements or
dilution of any of the foregoing or for any injury to goodwill, and all proceeds
of the foregoing, including royalties, income, payments, claims, damages and
proceeds of suit (collectively, the “Trademarks”), including all Trademarks
listed on Schedule I hereto under the heading “Trademarks”;

(b) (i) all United States patents, patents issued by any other country, union of
countries or any political subdivision of any of the foregoing, and all reissues
and extensions thereof, including any of the foregoing listed in Schedule 4.9 to
the Pledge and Security Agreement (as such schedule may be amended or
supplemented from time to time), (ii) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
4.9 to the Pledge and Security Agreement (as such schedule may be amended or
supplemented from time to time), (iii) all rights to, and to obtain, any
reissues or extensions of the foregoing and (iv) all proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and proceeds of
suit (collectively, the “Patents”), including all Patents listed on Schedule I
hereto under the heading “Patents”;

(c) (i) all copyrights arising under the laws of the United States, any other
country, or union of countries, or any political subdivision of any of the
foregoing, whether registered or unregistered and whether published or
unpublished (including those listed in Schedule 4.9 to the Pledge and Security
Agreement (as such schedule may be amended or supplemented from time to time)),
all registrations and recordings thereof, and all applications in connection
therewith and rights corresponding thereto throughout the world, including all
registrations, recordings and applications in the United States Copyright
Office, and all mask works (as defined in 17 USC 901), (ii) the right to, and to
obtain, all extensions and renewals thereof, and the right to sue for past,
present and future infringements of any of the foregoing, (iii) all proceeds of
the foregoing, including license, royalties, income, payments, claims, damages,
and proceeds of suit and (iv) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto (“Copyrights”), including all Copyrights listed
on Schedule I hereto under the heading “Copyrights”; and

(d) All proceeds (as such term is defined in Section 9-102(a)(64) of the UCC as
from time to time in effect in the State of New York), goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing.

SECTION 2. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this
Intellectual Property Security Agreement.

SECTION 3. Execution in Counterparts. This Intellectual Property Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document. Delivery of an executed counterpart of a signature

 

B-2



--------------------------------------------------------------------------------

page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 4. Governing Law. THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PROVISIONS.

SECTION 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Pledge and Security
Agreement and the Credit Agreement. The rights and remedies of each party hereto
with respect to the security interest granted herein are without prejudice to,
and are in addition to those set forth in the Pledge and Security Agreement and
the Credit Agreement, all terms and provisions of which are incorporated herein
by reference. In the event that any provisions of this Intellectual Property
Security Agreement are in conflict with the Pledge and Security Agreement or the
Credit Agreement, the provisions of the Pledge and Security Agreement or the
Credit Agreement shall govern.

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

[NAME OF GRANTOR]

By:

 

 

Name:

 

Title:

 

 

B-3



--------------------------------------------------------------------------------

                         , 2010

State of                     

County of                     

Then personally appeared the above named                             , as
                            of the [GRANTOR], and acknowledged the foregoing
instrument to be her free act and deed as                          of the
[GRANTOR], before me.

 

Notary Public

My commission expires

 

B-4



--------------------------------------------------------------------------------

Schedule 1

to Intellectual Property Security Agreement

TRADEMARKS

PATENTS

COPYRIGHTS

 

B-5